DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Publication No.: 2008/0035310).
With respect to claim 1, Hsu discloses a heat sink (Fig. 2) comprising: a pipe (Fig. 2, pipes 12b) through which cooled fluid flows (Para 0005 and 0011, working fluid within the pipes); and a cooling block (Fig. 2, block 10) having a first face on which the pipe is placed (Fig. 2, 14) and a second face (Fig. 2, 16) to which at least one heat emitting element is attached (Para 0023), wherein the cooling block has a contact region (Fig. 2, contact region on 104) and a noncontact region at positions 
With respect to claim 3, Hsu discloses the heat sink of claim 1 as discussed above. Hsu also discloses wherein the contact region includes at least one placement groove in which the pipe is placed (Grooves 104), and wherein the noncontact region is included in a recess having a depth greater than that of the placement groove (fig. 2, 102 is deeper than 104).
With respect to claim 4, Hsu discloses the heat sink of claim 3 as discussed above. Hsu also discloses wherein the at least one placement groove of the contact region comprises a plurality of placement grooves (Fig. 2, multiple grooves 104).
With respect to claim 5, Hsu discloses the heat sink of claim 3 as discussed above. Hsu also discloses wherein the recess extends from an edge of the cooling block to a position next to the contact region (Fig. 2, 102 extends from the edge of 10 and extends next to 104).
With respect to claim 6, Hsu discloses the heat sink of claim 1 as discussed above. Hsu also discloses wherein the contact region is included in a projection region defined by projecting a region of attachment of the heat emitting element onto the first face (see figure below).

    PNG
    media_image1.png
    468
    489
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Publication No.: 2008/0035310) in view of Li et al. (US Patent No.: 8,225,847 hereinafter “Li”).
With respect to claim 2, Hsu discloses the heat sink of claim 6 as discussed above. Hsu does not disclose wherein the at least one heat emitting element attached to the cooling block comprises a plurality of heat emitting elements, and wherein the contact region is included in each of a plurality of projection regions corresponding one-to-one to the plurality of heat emitting elements.
Li teaches a plurality of heat emitting elements (Fig. 1, 62) attached to a cooling block with contact regions on each heat emitting element (Fig. 2, cooling block 43  have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763